Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021, has been entered.
 
Election/Restrictions
Claims 1-10, 17, 19, 21, 28, 33-34, and 38-42 are allowable. The restriction requirement among the species of glycosylation sites (i.e., Species A) and among the species of heavy chain immunoglobulin variable domain (i.e., Species C), as set forth in the Office action mailed on May 9, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 5/9/2019 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-3, 5-8, 10, 17, and 38-42, directed to the additional species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-37 were originally filed on August 31, 2017. 
The amendment received on August 31, 2017, canceled claims 11-15, 18, 20, 22-27, 29-32, and 35-37; and amended claims 4-5, 9-10, 16, 19, 21, 28, and 33.  The amendment received on February 6, 2020, canceled claim 16; amended claims 1-10, 17, 19, 21, 28, and 33-34.  The amendment received on August 12, 2020, canceled claim 16; amended claims 1 and 21; and added new claims 38-42.  The amendment received on April 20, 2021, amended claims 1-10, 17, 19, 21, 28, 33, and 38-42.  The amendment received on October 28, 2021, amended claims 1-3, 5-8, 38, and 40-41.  The Examiner’s Amendment below, amends claims 3, 8, 39, and 42.
Claims 1-10, 17, 19, 21, 28, 33-34, and 38-42 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2016/055947 filed March 18, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/135,968 filed on March 20, 2015. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 20, 2021 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting 
Please note that the Examiner is interpreting the scope of claims 1 and 38-42 with respect to the heavy-chain immunoglobulin single variable domain (ISVD) as closed-ended requiring the structure of formula 1 and does not encompass any additional structure.  However, the Examiner is interpreting the scope with respect to the amino acid sequences of each FR region as open-ended requiring 100% identity, in this case all the residue positions recited, with any N-/C-terminal additions.  As such, the scope of claims 1 and 38-42 with respect to the ISVD is analogous to “consisting of SEQ ID NO: 1” above and with respect to the amino acid sequences of each FR region is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Response to Arguments
Applicant’s arguments, see Response, filed 10/28/21, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9, 17, 19, 33-34, and 40 as being anticipated by Craig et al. US Publication No. 2012/0151610 A1 published on June 14, 2012, alone or as evidenced by, Riechmann et al., J. Immunol. Methods 231:25-38 (1999) (cited in the IDS received on 4/20/21), and UniProt, Glycosylation, available online at https://www.uniprot.org/help/carbohyd, 4 pages (first available 2014 and last updated 2018) (cited in the Action mailed on 11/6/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 10/28/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-10, 17, 19, 21, 28, 33-34, and 38-42 as being unpatentable over Hultberg et al. US Publication No. 2011/0182897 A1 published on July 28, 2011, in view of Kolkman et al., WIPO Publication No. 2008/020079 A1 published on February 21, 2008, and Goletz et al. US 2013/0209458 A1 published on August 15, 2013, alone or as evidenced by Riechmann et al., J. Immunol. Methods 231:25-38 (1999) (cited in the IDS received on 4/20/21) has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Curtis Powell (representative for Applicants) on 11/18/21 (see accompanying Interview Summary).
The application has been amended as follows: 
IN THE CLAIMS:
3.	(Currently Amended)	In lines 2-3, please insert “except proline” after “any amino acid” and before “, such that”.

8.	(Currently Amended)	In lines 2-3, please insert “except proline” after “any amino acid” and before “, such that”.

39.	(Currently Amended)	In line 7, please delete “11,”. 

42.	(Currently Amended)	In line 7, please delete “89,”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the instantly claimed invention is novel and nonobvious because there is no teaching or suggestion in the art to modify a heavy chain immunoglobulin single variable domain (ISVD) such that there is a glycosylation site at one of the claimed positions and where the ISVD consists of formula 1: FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4 (See “Sequence Interpretation” section above).  The closest prior art references include the following.  GenBank Database, Accession No. BAD00453, teaches a partial immunoglobulin heavy chain VHDJ region derived from camel that has a glycosylation site at position 118, which corresponds to position 113 in the FR4 region, i.e, NES.  However, there is an additional serine residue that is not part of the FR4 region.  Given that the structure of the instantly 
Additionally, Ziemann et al. US Patent No. 9,371,374 B2 teaches a monoclonal antibody that is specifically immunoreactive with the lipid binding domain of HCV core antigen (See Ziemann specification, col. 3, lines 27-29).  The monoclonal antibody has a heavy chain variable domain selected from the sequences listed in Figure 1a (See Ziemann specification, col. 3, lines 38-42).  Two of the possible heavy chain variable domains are SEQ ID NOs: 52 and 54 (See Ziemann specification, Figure 1a).  These two sequences have a glycosylation site at position 13 in the FR1 region, i.e., NPS.  Although these sequences have an asparagine residue at position 13, there is nothing in Ziemann to suggest that this asparagine is or can be glycosylated, especially given that the residue at position 14 is proline.  Moreover, given that the structure of the instantly claimed ISVD consists of formula 1, the monoclonal antibody taught by Ziemann is not encompassed because it also contains the light chain variable domain (See Ziemann specification, col. 3, lines 38-44; Figure 1b).  As such, the teachings of Ziemann et al. do not read on the claimed invention.  Therefore, the instantly claimed invention is novel and nonobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                  /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654